DETAILED ACTION

Status of Claims
Amendment filed July 5, 2022 is acknowledged.   
Claims 5-10, 15-16, and 21-23 have been cancelled by the applicant.
Claims 1-4, 11-14, and 17-20 are pending. 
Claims 1, 2, 11, 12, 17, and 18 have been amended.    
Claims 1-4, 11-14, and 17-20 are examined below.
Claims 1-4, 11-14, and 17-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered but they are not persuasive. 
Applicant argues:
The Office Action asserts the Fujii reference teaches a first substrate (1201) including a plurality of photodiodes and transistors; a first wiring layer (1212) including a first plurality of metal pads (1215), a second wiring layer (1222) including a second plurality of metal pads (1225). Even assuming arguendo that the elements of the Fujii reference may be equated with the elements of the claimed invention as argued in the Office Action, the Fujii reference fails to disclose wherein the first metal is formed on an entire bonding surface of the first wiring layer ... wherein the second metal is formed on an entire bonding surf ace of the second wiring layer ... and wherein a slit is formed in the first metal so that the connecting portion is electrically independent from the first metal.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Next, applicant argues:
The Henmi reference does not show or suggest that which the Fujii reference lacks because the Henmi reference is silent regarding wherein the first metal is formed on an entire bonding surface of the first wiring layer ... wherein the second metal is formed on an entire bonding surf ace of the second wiring layer ... and wherein a slit is formed in the first metal so that the connecting portion is electrically independent from the first metal, as recited, in part, by amended independent claim 1.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Specification 
The disclosure is objected to because of the following informalities: page 24, lines 21-22 reference a width ranging from 0.01 µn to 100µn.”  Nowhere in the specification is the unit “µn” defined.  
Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities:  line 3 states “including a first a first metal.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al. of record (US 9,799,587; hereinafter “Fujii”).

Regarding claim 1, Fujii teaches an imaging device, comprising:
a first substrate (Fig. 15: 1201) including a plurality of photodiodes and transistors;
a first wiring layer (1212) including a first metal, wherein the first metal is formed on an entire bonding surface of the first wiring layer (1215);
a second wiring layer (1222) including a second metal, wherein the second metal is formed on an entire bonding surface of the second wiring layer (1225); and
a second substrate including a logic circuit (column 21, lines 15-22),
wherein the first substrate, the first wiring layer, the second wiring layer, and the second substrate are stacked on each other in this order from a first side (Figure 15),
wherein the first substrate and the second substrate are electrically connected via a connecting portion (see Figure 15 annotated below), and
wherein a slit is formed in the first metal so that the connecting portion is electrically independent from the first metal (see Figure 15 annotated below).

    PNG
    media_image1.png
    610
    638
    media_image1.png
    Greyscale

Regarding claim 11, Fujii teaches an imaging device manufacturing method, comprising:
forming a first substrate (1201) including a plurality of photodiodes and transistors;
forming a first wiring layer (1212) including a first a first [sic] metal, wherein the first metal is formed on an entire bonding surface of the first wiring layer (1215);
forming a second wiring layer (1222) including a second metal, wherein the second metal is formed on an entire bonding surface of the second wiring layer (1225); and
forming a second substrate including a logic circuit (column 21, lines 15-22),
wherein the first substrate, the first wiring layer, the second wiring layer, and the second substrate are stacked on each other in this order form a first side (Figure 15),
wherein the first substrate and the second substrate are electrically connected via a connecting portion (Figure 15 annotated below), and
wherein a slit is formed in the first metal so that the connecting portion is electrically independent from the first metal (Figure 15, annotated below).

    PNG
    media_image1.png
    610
    638
    media_image1.png
    Greyscale


Regarding claim 17, Fujii teaches an electronic instrument equipped with an imaging device, comprising:
a first substrate (1201) including a plurality of photodiodes and transistors;
a first wiring layer (1212) including a first metal, wherein the first metal is formed on an entire bonding surface of the first wiring layer (1215);
a second wiring layer (1222) including a second metal, wherein the second metal is formed on an entire bonding surface of the second wiring layer (1225); and
a second substrate including a logic circuit (column 21, lines 15-22),
wherein the first substrate, the first wiring layer, the second wiring layer, and the second substrate are stacked on each other in this order from a first side (Figure 15),
wherein the first substrate and the second substrate are electrically connected via a connecting portion (Figure 15 annotated below), and
wherein a slit is formed in the first metal so that the connecting portion is electrically independent from the first metal (Figure 15, annotated below).

    PNG
    media_image1.png
    610
    638
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii as applied to claims 1, 11, and 17 above (respectively), and further in view of Henmi of record (US 7,498,663).

Regarding claim 2, Fujii teaches the imaging device according to claim 1, but does not explicitly teach the first metal is connected to a fixed potential.  
However, Henmi teaches an analogous device in which a shielding layer (9) is floating, but is preferably fixed to either ground or some other power supply because the effects of shielding are thus more effective (column 8, lines 53-61).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to fix the potential of the metal in order to better shield the devices from one another.

Regarding claim 3, Fujii in view of Henmi teaches the fixed potential is provided from the part of the second substrate (Henmi: column 8, line 62 – column 9, line 9).

Regarding claim 4, Fujii in view of Henmi teaches the part of the second substrate includes a circuit which provides the fixed potential (Henmi: column 8, line 62 – column 9, line 9).

Regarding claim 12, Fujii teaches the method according to claim 11, but does not explicitly teach the first metal is connected to a fixed potential.  
However, Henmi teaches an analogous device in which a shielding layer (9) is floating, but is preferably fixed to either ground or some other power supply because the effects of shielding are thus more effective (column 8, lines 53-61).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to fix the potential of the metal in order to better shield the devices from one another.

Regarding claim 13, Fujii in view of Henmi teaches the fixed potential is provided from the part of the second substrate (Henmi: column 8, line 62 – column 9, line 9).

Regarding claim 14, Fujii in view of Henmi teaches the part of the second substrate includes a circuit which provides the fixed potential (Henmi: column 8, line 62 – column 9, line 9).

Regarding claim 18, Fujii teaches the imaging device according to claim 17, but does not explicitly teach the first metal is connected to a fixed potential.  
However, Henmi teaches an analogous device in which a shielding layer (9) is floating, but is preferably fixed to either ground or some other power supply because the effects of shielding are thus more effective (column 8, lines 53-61).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to fix the potential of the metal in order to better shield the devices from one another.

Regarding claim 19, Fujii in view of Henmi teaches the fixed potential is provided from the part of the second substrate (Henmi: column 8, line 62 – column 9, line 9).

Regarding claim 20, Fujii in view of Henmi teaches the part of the second substrate includes a circuit which provides the fixed potential (Henmi: column 8, line 62 – column 9, line 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817